              Case 1:20-cv-11283-ADB Document 107 Filed 07/13/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                             Civil Action No. 1:20-cv-11283-ADB

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                                  DECLARATION OF STUDENT #6

       I, Student #6, hereby state under the penalty of perjury that the following statements are true

and accurate to the best of my knowledge, and that I could testify to these matters if called to do so:

       1.       I am a Ph.D. candidate at the Harvard Graduate School of Arts and Sciences. I am

not revealing my name or certain facts that may reveal my identity due to fears that, based on my

participation in this litigation, I could face retaliation from immigration authorities.

       2.       Prior to enrolling at Harvard, I completed a Master’s.

       3.       I am originally from Australia. When I was accepted into Harvard’s Graduate School

of Arts and Sciences, I was issued an F-1 visa for the duration of the program. Before I completed
              Case 1:20-cv-11283-ADB Document 107 Filed 07/13/20 Page 2 of 3



my Master’s, I lived in the United States for several years on an L-1 visa, where I was employed as a

consultant.

       4.       My husband is also an Australian citizen. He is working in the United States through

his employer. My husband and I own a condo in Massachusetts and we had planned to be in

Massachusetts for the duration of my Ph.D. program.

       5.       In March, in the midst of the COVID-19 pandemic, I gave birth to my daughter in

Boston. My daughter is an American citizen, but does not yet have a passport. �e COVID-19

pandemic has impacted the passport application appointment availability and has delayed passport

processing times. Based on my conversations with the Boston Passport Agency, my daughter is still

several months away from getting her passport.

       6.       When I learned about the COVID-19 and Fall 2020 directive issued by United States

Immigration and Customs Enforcement on July 6, 2020, I was immediately concerned that my

family would be separated or uprooted. Because my daughter does not yet have her passport, if I am

forced to leave the United States, I could be separated from my infant daughter, something I cannot

imagine. Given the ongoing uncertainty around passport processing times, I do not know how long

we would be separated.

       7.       While the new directive’s impacts on my family are most troubling, I’m also

concerned about my academic work. In addition to working toward my Ph.D., I teach a course at the

Harvard Extension School. I am also conducting practical research. If I were required to leave the

United States, I would likely have to stop teaching at the Harvard Extension School, and would have

to suspend my research.

       8.       I am also working with two Harvard faculty members to set up a laboratory. If I am

forced to return to Australia, the establishment of that lab would be in jeopardy, because I am the




                                                 -2-
            Case 1:20-cv-11283-ADB Document 107 Filed 07/13/20 Page 3 of 3



only graduate student who is involved. �is research is particularly important given the impacts of

the pandemic.

       9.       �e impacts of this directive would be devastating for my family and my research. I

face separation from my young daughter and husband and signiﬁcant hurdles in completing my

Ph.D. and establishing a new lab at Harvard.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on this day, July 13, 2020

                                                             /s/ Student #6
                                                             Student #6




                                                  -3-
